
	
		I
		111th CONGRESS
		1st Session
		H. R. 2991
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Cummings
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to provide
		  authority to the Secretary of Transportation to guarantee sureties against loss
		  resulting from a breach of the terms of a bond by an eligible small business
		  concern, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Transportation Bonding Assistance Authority
			 Act of 2009.
		2.Authority of
			 Secretary to guarantee surety against loss from principal’s breach of
			 bondSubsection (e) of section
			 332 of title 49, United States Code, is amended to read as follows:
			
				(e)Authority of
				Secretary To guarantee surety against loss from principal’s breach of
				bond
					(1)Authority
						(A)In
				generalThe Secretary may, upon such terms and conditions as the
				Secretary may prescribe, guarantee and enter into commitments to guarantee any
				surety against loss resulting from a breach of the terms of a bid bond, payment
				bond, performance bond, or bonds ancillary thereto, by a principal.
						(B)LimitationNo such guarantee may be issued,
				unless—
							(i)the person who
				would be principal under the bond is an eligible small business concern;
							(ii)the bond is
				required in order for such person to bid on a contract, or to serve as a prime
				contractor or subcontractor thereon;
							(iii)such person is
				not able to obtain such bond on reasonable terms and conditions without a
				guarantee under this subsection; and
							(iv)there is a reasonable expectation that such
				principal will perform the covenants and conditions of the contract with
				respect to which such bond is required, and the terms and conditions of such
				bond are reasonable in light of the risks involved and the extent of the
				surety's participation.
							(2)Indemnification
				of surety against loss from avoiding breachSubject to the provisions of this
				subsection, in connection with the issuance by the Secretary of a guarantee to
				a surety under paragraph (1), the Secretary may agree to indemnify such surety
				against a loss sustained by such surety in avoiding or attempting to avoid a
				breach of the terms of a bond guaranteed by the Secretary in accordance with
				the following:
						(A)Prior to making
				any payment under this paragraph, the Secretary shall first determine that a
				breach of the terms of such bond was imminent.
						(B)A surety must
				obtain approval from the Secretary prior to making any payments pursuant to
				this paragraph.
						(C)No payment by the
				Secretary pursuant to this paragraph shall exceed 10 percent of the contract
				price unless the Secretary determines that a greater payment should be made as
				a result of a finding by the Secretary that the surety’s loss sustained in
				avoiding or attempting to avoid such breach was necessary and
				reasonable.
						(D)In no event shall
				the Secretary pay a surety pursuant to this paragraph an amount exceeding the
				guaranteed share of the bond available to such surety pursuant to paragraph
				(1).
						(3)Reimbursement of
				surety
						(A)In
				generalAny guarantee or agreement to indemnify under this
				subsection shall obligate the Secretary to pay to the surety a sum—
							(i)not to exceed 90
				percent of the loss incurred and paid by the surety, but in no event may the
				Secretary make any duplicate payment pursuant to paragraph (2) or any other
				paragraph; or
							(ii)determined
				pursuant to paragraph (2), if applicable.
							(B)ExceptionPursuant to any such guarantee or
				agreement, the Secretary shall reimburse the surety, as provided in
				subparagraph (A), except that the Secretary shall be relieved of all liability
				if—
							(i)the surety
				obtained such guarantee or agreement, or applied for such reimbursement, by
				fraud or material misrepresentation;
							(ii)the surety has
				breached a material term or condition of such guarantee or agreement; or
							(iii)the surety has
				substantially violated the regulations issued by the Secretary pursuant to
				paragraph (4).
							(4)RegulationsThe Secretary may establish and
				periodically review regulations for participating sureties which shall require
				such sureties to meet the Secretary’s standards for underwriting, claim
				practices, and loss ratios.
					(5)Procedure for
				reimbursementThe Secretary may, upon such terms and conditions
				as the Secretary may prescribe, adopt a procedure for reimbursing a surety for
				its paid losses billed each month, based upon prior monthly payments to such
				surety, with subsequent adjustments after such disbursement.
					(6)Reports to and
				audits by the Secretary
						(A)Reports to the
				SecretaryThe Secretary shall require each participating surety
				to make reports to the Secretary at such times and in such forms as the
				Secretary requires.
						(B)Audits by the
				SecretaryThe Secretary may at all reasonable times audit, in the
				offices of a participating surety, all documents, files, books, records, and
				other material relevant to the Secretary’s guarantee, commitments to guarantee,
				or agreements to indemnify any surety pursuant to this subsection.
						(C)TimingEach
				participating surety shall be audited at least once every three years by
				examiners selected and approved by the Secretary.
						(7)Administrative
				provisionsThe Secretary shall administer this subsection on a
				prudent and economically justifiable basis and establish such fee or fees for
				eligible small business concerns and premium or premiums for sureties as the
				Secretary deems reasonable and necessary, to be payable at such time and under
				such conditions as may be determined by the Secretary.
					(8)State
				program
						(A)In
				generalThe Secretary shall
				establish a program under which not more than 5 States may be selected to carry
				out, with a portion of the amounts appropriated for this subsection, the
				following:
							(i)Activities of the
				Secretary under this subsection with respect to issuing guarantees.
							(ii)Activities of a surety to assist eligible
				small business concerns.
							(B)Assessments and
				standardsStates selected to
				participate in the program under subparagraph (A) shall be subjected to such
				assessments and shall meet such standards and conditions as the Secretary may
				prescribe.
						(C)Reports by
				StatesA State selected to
				participate in the program under subparagraph (A) shall submit to the Secretary
				an annual report describing, at a minimum, the nature of the program such State
				administers, the total number and amounts of guarantees provided by the
				program, and the number of eligible small business concerns that have
				participated in the program.
						(9)Annual
				reportNot later than June 1,
				2010, and annually thereafter, the Secretary shall submit to the Committee on
				Transportation and Infrastructure of the House of Representatives and the
				Committee on Commerce, Science, and Transportation of the Senate a report that
				describes, at a minimum—
						(A)the actions taken to implement this
				subsection;
						(B)the number of sureties that have received
				guarantees, the States with respect to which guarantees were issued, the number
				of eligible small business concerns that have participated in the program, and
				the number and total amount of guarantees paid by the Secretary; and
						(C)the number of States that have applied to
				manage amounts under the program established under paragraph (8), the number of
				States approved to participate in such program, and the results achieved by
				States participating in such program.
						(10)DefinitionsIn
				this subsection, the following definitions apply:
						(A)Bid
				bondThe term bid
				bond means a bond conditioned upon the bidder on a contract entering
				into the contract, if the bidder receives the award thereof, and furnishing the
				prescribed payment bond and performance bond.
						(B)Eligible small
				business concernThe term eligible small business
				concern means an entity determined by the Secretary to be any of the
				following:
							(i)A
				small business concern owned and controlled by socially and economically
				disadvantaged individuals (as such term is defined in section 8(d)(3) of the
				Small Business Act (15 U.S.C. 637(d)(3))).
							(ii)A
				small business concern owned and controlled by service-disabled veterans (as
				such term is defined under section 3(q) of the Small Business Act (15 U.S.C.
				632(q))).
							(iii)A qualified
				HUBZone small business concern (as such term is defined under section 3(p) of
				the Small Business Act (15 U.S.C. 632(p))).
							(iv)A
				small business concern owned and controlled by women (as such term is defined
				under section 3(n) of the Small Business Act (15 U.S.C. 632(n))).
							(C)ObligeeThe term obligee means—
							(i)in
				the case of a bid bond, the person requesting bids for the performance of a
				contract; or
							(ii)in the case of a
				payment bond or performance bond, the person who has contracted with a
				principal for the completion of the contract and to whom the obligation of the
				surety runs in the event of a breach by the principal of the conditions of a
				payment bond or performance bond.
							(D)Payment
				bondThe term payment
				bond means a bond conditioned upon the payment by the principal of money
				to persons under contract with the principal.
						(E)Performance
				bondThe term
				performance bond means a bond conditioned upon the completion by
				the principal of a contract in accordance with its terms.
						(F)Prime
				contractorThe term
				prime contractor means the person with whom the obligee has
				contracted to perform the contract.
						(G)PrincipalThe term principal means a
				person who may be a prime contractor or a subcontractor and—
							(i)in
				the case of a bid bond, is bidding for the award of a contract; or
							(ii)is primarily
				liable to complete a contract for the obligee, or to make payments to other
				persons in respect of such contract, and for whose performance of his
				obligation the surety is bound under the terms of a payment or performance
				bond.
							(H)SecretaryThe
				term Secretary means the Secretary of Transportation, acting
				through the Minority Resource Center established under subsection (b).
						(I)SubcontractorThe
				term subcontractor means a person who has contracted with a prime
				contractor or with another subcontractor to perform a contract.
						(J)SuretyThe term surety means the
				person or State that—
							(i)under the terms of
				a bid bond, undertakes to pay a sum of money to the obligee in the event the
				principal breaches the conditions of the bond;
							(ii)under the terms
				of a performance bond, undertakes to incur the cost of fulfilling the terms of
				a contract in the event the principal breaches the conditions of the
				contract;
							(iii)under the terms
				of a payment bond, undertakes to make payment to all persons supplying labor
				and material in the prosecution of the work provided for in the contract if the
				principal fails to make prompt payment; or
							(iv)is an agent,
				independent agent, underwriter, or any other company or individual empowered to
				act on behalf of such person or State.
							(11)Authorization
				of appropriationsThere is
				authorized to be appropriated to the Secretary to carry out activities under
				this subsection $50,000,000 for each of fiscal years 2010 through 2014, of
				which not more than $20,000,000 may be made available each fiscal year to carry
				out activities under paragraph
				(8).
					.
		3.National
			 information clearinghouseSection 332(b)(1) of title 49, United States
			 Code, is amended by striking the maintenance, rehabilitation,
			 restructuring, improvement, and revitalization of the railroads of the United
			 States and inserting any Federal, State, or local mode of
			 transportation.
		4.Provision of
			 relevant informationSection
			 332(d) of title 49, United States Code, is amended by striking United
			 States Railway Association, the Consolidated Rail Corporation, and
			 the.
		
